Citation Nr: 1530170	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to October 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2015, the Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

An addendum opinion is needed to determine whether the Veteran's GERD is related to service.  Although the record includes a medical opinion, the Board finds the opinion is not supported by adequate rationale and it is unclear whether the examiner considered the Veteran's history of intermittent symptoms during and since service.  

Additionally, based on the Veteran's history of back injury during service and recurrent back symptoms since then, an opinion is needed to determine whether the Veteran has a back disability related to service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's GERD is related to his active service.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the GERD originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include the gas for which the Veteran received treatment in service.

The rationale for the opinion(s) must be provided, with discussion of the history of intermittent episodes of gas after service, which the Veteran asserts has been attributed to GERD, and consideration of the July 2011 statement that there was no technology to detect reflux during the Veteran's service, and the September 1991 VA treatment record.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify any back disorders that have  been present during the period of the claim.  With respect to each back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service

The rationale for the opinion(s) must also be provided, with discussion of the history of injury in service and intermittent back pain since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claims for service connection.  If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




